Citation Nr: 1827974	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a clear and unmistakeable (CUE) error exists in the assignment of noncompensable evaluation for tinnitus from December 16, 2069, to June 10, 1999.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, Type II (DM). 

3.  Evaluation of diabetes mellitus, currently rated as 20 percent disabling. 

4.  Entitlement to an earlier effective date prior to July 23, 2007, for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2007, August 2008, and September 2012, by a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to an increased rating for DM and entitlement to service connection for glaucoma, as secondary to DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1969 rating decision, the RO granted service connection for tinnitus and headaches, assigning a noncompensable rating. 

2.  The record does not reveal any kind of error of fact or law in the RO's December 1969, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

3.  VA first received notice of the Veteran's intent to file a claim for entitlement to service connection for DM on July 23, 2007.

4.  Prior to July 23, 2007, there was no formal claim, informal claim, or written intent to file a claim for any disability received by VA.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of a December 1969 decision of the RO which assigned a noncompensable rating for service-connected tinnitus based on CUE are not met.  38 U.S.C.A. § 7111 (2012); 38 C.F.R. §§ 20.1400-11 (2017).

2.  The criteria for an effective date prior to July 23, 2007, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  However, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

CUE Law and Regulations

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE. A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A (a), 7111(a),(c). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

CUE is a very specific and rare kind of "error."   It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A claimant must plead CUE with sufficient particularity.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (b). 

Only if this threshold requirement is met does the Board have any obligation to address the merits of CUE.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  A disagreement with how facts were evaluated is inadequate to raise CUE. 

Medical personnel are not adjudicators, and as such cannot commit CUE. See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 Vet. App. 208 (1998). A failure in the duty to assist does not establish CUE. A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334   (Fed. Cir. 2002).

Disability Ratings

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable disability rating.  See 38 C.F.R. § 4.84 (b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma. 

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84 (b) (1976); see also 
41 Fed. Reg. 11291, 11298 (March 10, 1976).  Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999). 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent rating is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2017); 68 Fed. Reg. 25822 (June 2003). See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran's service treatment records (STR) reflect complaints of tinnitus and headaches.  In July 1966, the Veteran suffered shrapnel wounds from a land mine blast while on active duty.  In addition to the physical shrapnel wounds, the medical treatment records also noted subjective complaints of headaches and tinnitus.  Medical examination and treatment records noted negative for any head injury, brain trauma, or concussion.  Upon exiting active service, separation examination noted no issues with tinnitus or headaches.

Shortly after leaving service, the Veteran filed a claim, among other residuals of the in-service blast, for service connection for tinnitus and headaches.  He was afforded a VA examination in November 1969.  Upon examination, no head trauma, brain injury, concussion, or tinnitus were noted.  The examination report noted that the Veteran asserting that he started noticing ringing in his ears and headaches after his in service blast and injury.   

In a December 1969 rating decision, the Veteran was granted service connection for tinnitus and assigned an initial noncompensable disability rating.  The Veteran appealed all related residuals disabilities related to his active service shrapnel wounds and blast, to include his tinnitus/headaches, and, in a May 1972 Board decision, a higher (compensable) initial rating for the service connected tinnitus was denied.  The Board cited the correct rating criteria in effect at that time and noted consideration of the Veteran's service history and the service medical records that did not show a head injury or concussion.  Subsequently, the Veteran claimed an increased disability rating for the service connected tinnitus, which was granted in a June 2000 rating decision, to a 10 percent rating, effective back to June 10, 1999, the effective date of the liberalizing law for tinnitus.  

In August 2012, the Veteran filed a CUE motion as to the RO's December 1969 initial noncompensable rating.  The Veteran stated that his tinnitus should have been given a 10 percent evaluation for his service-connected tinnitus under the appropriate government laws at the time.  The Board disagrees. 

The Board acknowledges that the Veteran had recurrent, persistent tinnitus due to service, and continuously thereafter; this fact is not disputed.  Nevertheless, the Board finds that a CUE was not committed in the December 1969 RO decision, or the subsequent Board decision denial for increased rating.

After reviewing the medical and lay evidence before the Board at the time of the December 1969 decision, the Board finds that the Veteran, through his representative, in essence, argues that the RO's reasons and bases for the assignment of a noncompensable rating for tinnitus/headaches was that such disability did not affect the Veteran's occupational or social functioning.  To this end, the Veteran argues that such criteria is irrelevant when considering the applicable code, at the time, for tinnitus/headaches, and that consideration of such factors is clear error.  To this end, the Board agrees.  Considering the rating criteria of tinnitus, based on the controlling laws at the time in 1969, a 10 percent rating is warranted only when subjective symptoms, such as tinnitus, are the result of head trauma or cerebral arteriosclerosis.  As such, consideration of actual functional loss, occupationally or socially, is not relevant to the Veteran's rating for this service-connected disability.  

The Board, however, find that while the RO's discussion of functional loss might have been superfluous and irrelevant, such does not constitute a misapplication of the laws and policy at the time or would have manifestly changed the outcome of Veteran's claim.  Specifically, the Board notes that to succeed in a claim for CUE, the claimant must not only demonstrate an error, but also demonstrate why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 
Here, while the Veteran correctly noted that consideration of functional loss was incorrect, the application of the law at the time, when applied correctly would also yield a noncompensable rating for his tinnitus/headaches.  

As noted above, pre-1976 version of Diagnostic Code 6260 contained a reference to Diagnostic Codes 8045 and 8046, which only allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma.  As such, the Veteran's assertion of acoustic trauma, does not yield a higher, compensable, rating without medical evidence of either head trauma or cerebral arteriosclerosis, conditions in which the medical evidence of record does not show.  A November 1969 VA examination explicitly showed no history of brain or head trauma.  Similarly, service treatment records subsequent to the blast in 1966 reveal no diagnosis of head trauma or concussion.  Therefore, as the medical evidence does not contain clear and unmistakable evidence of a brain/head trauma or cerebral arteriosclerosis, proper application of the laws and policy at the time would yield the Veteran's a noncompensable rating. 

Additionally, the Board notes that the Veteran has not identified any specific finding or evidence that he suffered from either head/cerebral trauma.  Indeed, the Veteran has not even self-reported that he experienced a head injury in service.  However, even if the Veteran explicitly asserted head/brain trauma as a result of his in-service injury, such lay evidence would have to be weighed against the existing medical evidence, which goes to evaluating the probative value of evidence, and cannot form the basis for a finding of CUE. 38 C.F.R. § 20.1403 (d)(3).  The Board notes that a standard for a CUE is where reasonable minds could not differ, that the result would have been manifestly different but for the error, and does not include weighing or evaluating the evidence.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Based on the foregoing, as the December 1969 rating decision contains no error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the December 1969 decision was not clearly and unmistakably erroneous in failing to award an initial compensable rating for service-connected tinnitus.  The decision was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.

In summary, the Board's December 1969 decision does not contain an outcome determinative error.  Thus, that decision is not clearly and unmistakably erroneous. The moving party's motion for revision of that decision is denied.  38 U.S.C.A. § 7111 ; 38 C.F.R. §§ 20.1400, 20.1403.

Earlier Effective Date - Diabetes Mellitus, Type II

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400 (b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a). Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits. 38 U.S.C. § 5110(b)(3) 38 C.F.R. §§ 3.1 (p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196  (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Here, the record shows that the Veteran filed an informal claim with the RO on July 23, 2007, initiating a claim of entitlement to service connection for diabetes mellitus.  This communication, was hand written on a "Statement in Support of Claim", VA Form 21-4138, served as the Veteran's claim as there was no evidence in the file that the Veteran had submitted a formal or informal claim prior to that date.  This claim for service connection was subsequently granted in a November 2007 rating decision with 20 percent disability rating effective July 23, 2007, the date of the initial claim described above. 

In his NOD with the November 2007 decision, again submitted on a copy of a VA Form 21-4138, "Statement in Support of Claim," the Veteran alleged that he filed his initial claim for service connection more than 13 years ago, and as such, the award of service connection for diabetes mellitus should be effective as of that date.  No additional evidence was provided for this claim.  A thorough review of all the evidence of record, to include all correspondences from the Veteran prior to 2007, reveal no evidence of any communication from the Veteran that could be interpreted as a claim for service connection for DM.  Even a specific search during the time cited by the Veteran (13 years earlier) revealed no evidence of a claim. 

As there is no evidence of a claim, formal or informal, for service connection for DM, the Board must find that the first time a claim DM was raised was in the Veteran's July 23, 2007, informal claim described above.  Based on this contact, the RO initiated development on the issue and July 23, 2007, was established as the date of his claim, and service connection was ultimately granted effective that date. While the Board notes that diabetes mellitus may have manifested prior to the Veteran's claim, the applicable law and regulations provide that it is the later of the date of receipt of the claim or the date entitlement arose which is controlling.  As the date of the Veteran's claim is the later of the two dates, the currently assigned date of July 23, 2007, is the appropriate effective date for the grant of service connection.  

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no prior claim for service connection for diabetes mellitus prior to the July 23, 2007 claim.  Thus, the Board finds that July 23, 2007, is the appropriate effective date for the award of service connection for diabetes mellitus. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.
As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claims for any earlier effective date, the Board finds that the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The motion to revise or reverse the December 1969 decision that denied an initial compensable rating for service-connected tinnitus, based on CUE is denied.

Entitlement to an effective date earlier than July 23, 2007, for the award of service connection for diabetes mellitus is denied.


REMAND

The Board finds that additional development is required for the remaining issues on appeal.  The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Board notes that the Veteran has not been provided an examination to assess the nature and severity of his DM since the initial claim in 2007, more than a decade ago. The Board finds that a contemporaneous VA examination to assess the full disability picture of the Veteran's DM is required for the VA to make a fully informed decision.  While the RO has been determining the Veteran's disability rating based on the available treatment records, the Board finds that such does not provide informed picture of the full extent of the Veteran's disability, and as such renders such medical evidence incomplete, and require further development.  Therefore, after all outstanding medical records are associated with the claim file, a more contemporaneous VA examination is needed to adjudicate the claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With specific regard to the issues of service connection for glaucoma, to include as secondary to service-connected DM, the Board finds the March 2008 VA examination opinion to be incomplete.  Specifically, in that opinion, the VA examiner noted that the Veteran's condition was not caused by his service-connected DM.  However, the examiner did not opine on any potential nexus to the Veteran's active service, to include exposure to herbicide.  Therefore, as the examiner did not adequately address the question of nexus, on a direct basis, such opinion must be considered incomplete.  The Board, notes that herbicide exposure is conceded, and find that any examination to be incomplete that does not discuss at least the potential direct nexus between such exposure and his current eye condition as it related directly to any injury or incurrence of the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, further development is required to address the nature and etiology on a direct basis is required. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's DM. The examiner must review the claim file and should note that review in the report. Any necessary testing should be performed.  The examiner is asked to provide the rationale for the finding.

3.  Then, schedule the Veteran for a VA examination for his claimed glaucoma.  The examiner must review the claim file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner is asked to provide opinions regarding the nature and etiology of the claimed glaucoma, to include a current diagnosis.  The examiner should opine for each disability found, whether it is at least as likely as not (50 percent or greater probability) that any disability were incurred in service or are the result of any incident in service, to include exposure to herbicides.  Additionally, for each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of any service-connected disabilities or any medications taken for service-connected disabilities, to specifically include the service-connected DM.  For each disability the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities, to specifically include the service-connected DM.  	The examiner should reconcile the opinion with previous opinions and should discuss prior diagnoses.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


